 

Exhibit 10.4

 

PRIVATE PLACEMENT CLASS A COMMON STOCK PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT CLASS A COMMON STOCK PURCHASE AGREEMENT, dated as of July
8, 2020 (as it may from time to time be amended and including all exhibits
referenced herein, this “Agreement”), is entered into by and among Therapeutics
Acquisition Corp., a Delaware corporation (the “Company”), and Therapeutics
Acquisition Holdings LLC, a Delaware limited liability company (the
“Purchaser”).

 

WHEREAS, the Company intends to consummate an initial public offering (the
“Public Offering”) of up to 13,570,000 shares of the Company’s Class A Common
Stock, par value $0.0001 per share (the “Class A Common Stock”).

 

WHEREAS, on July 7, 2020, the Company filed a registration statement pursuant to
Rule 462(b) under the Securities Act of 1933, as amended, in connection with the
Public Offering, to increase the aggregate number of shares of Class A Common
Stock offered by the Company by 2,070,000 shares, 270,000 of which are subject
to purchase upon the exercise of the underwriters’ option to purchase additional
shares of Class A Common Stock, which, accordingly, increased the amount of
underwriting discounts and commissions payable by the Company to the
underwriters upon completion of the Public Offering.

 

WHEREAS, because the number of shares of Class A Common Stock to be purchased by
the Purchaser is correlated to the amount of underwriting discounts or
commissions payable by the Company to the underwriters upon completion of the
Public Offering, such number of shares of Class A Common Stock to be purchased
by the Purchaser increased by 36,000 shares of Class A Common Stock (or by up to
41,400 shares of Class A Common Stock if the underwriters exercise their option
to purchase additional shares of Class A Common Stock) (each, an “Additional
Private Placement Share”).

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1. Authorization, Purchase and Sale; Terms of the Additional Private
Placement Shares.

 

A. Authorization of the Additional Private Placement Shares. The Company has
duly authorized the issuance and sale of the Additional Private Placement Shares
to the Purchaser.

 

B. Purchase and Sale of the Additional Private Placement Shares.

 

(i) On the date of the consummation of the Public Offering or on such earlier
time and date as may be mutually agreed by the Purchaser and the Company (the
“Initial Closing Date”), the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, up to an aggregate of 36,000
Additional Private Placement Shares at a price of $10.00 per share for an
aggregate purchase price of up to $360,000 (the “Purchase Price”), which shall
be paid by wire transfer of immediately available funds to the Company in
accordance with the Company’s wiring instructions as nearly as possible to the
date of effectiveness of the registration statement on Form S-1 (File
No. 333-239196) filed in connection with the Public Offering. On the Initial
Closing Date, the Company, shall either, at its option, deliver certificates
evidencing the Additional Private Placement Shares purchased by the Purchaser on
such date duly registered in the Purchaser’s name to the Purchaser, or effect
such delivery in book-entry form. On the date of the consummation of the closing
of the over-allotment option in connection with the Public Offering or on such
earlier time and date as may be mutually agreed by the Purchaser and the Company
(each such date, an “Over-allotment Closing Date,” and each Over-allotment
Closing Date (if any) and the Initial Closing Date being sometimes referred to
herein as a “Closing Date”), the Company shall issue and sell to the Purchaser,
and the Purchaser shall purchase from the Company, up to an aggregate of 41,400
Additional Private Placement Shares, in the same proportion as the amount of the
over-allotment option that is exercised, at a price of $10.00 per share for an
aggregate purchase price of up to $414,000 (if the over-allotment option in
connection with the Public Offering is exercised in full) (the “Over-allotment
Purchase Price”), which shall be paid by wire transfer of immediately available
funds to the Company in accordance with the Company’s wiring instructions. On
the Over-allotment Closing Date, upon the payment by the Purchaser of the
Over-allotment Purchase Price payable by them by wire transfer of immediately
available funds to the Company, the Company shall either, at its option, deliver
certificates evidencing the Additional Private Placement Shares purchased by the
Purchaser on such date duly registered in the Purchaser’s name to the Purchaser,
or effect such delivery in book-entry form.

 



1 

 

 

C. Terms of the Additional Private Placement Shares.

 

(i) The Additional Private Placement Shares shall be subject to a letter
agreement, dated as of July 7, 2020, by and among the Purchaser, the Company and
certain of the Company’s directors (a “Letter Agreement”).

 

(ii) At or prior to the time of the Initial Closing Date, the Company and the
Purchaser shall enter into a registration rights agreement (the “Registration
Rights Agreement”) pursuant to which the Company will grant certain registration
rights to the Purchaser relating to the Additional Private Placement Shares and
the Shares underlying the Additional Private Placement Shares.

 

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Additional Private Placement Shares, the Company hereby represents and warrants
to the Purchaser (which representations and warranties shall survive each
Closing Date) that:

 

A. Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Letter
Agreement.

 

B. Authorization; No Breach.

 

(i) The execution, delivery and performance of this Agreement and the Additional
Private Placement Shares have been duly authorized and approved by the Company
as of each Closing Date. This Agreement constitutes a valid and binding
obligation of the Company, enforceable in accordance with its terms.

 

(ii) The execution and delivery by the Company of this Agreement and the
Additional Private Placement Shares, the issuance and sale of the Additional
Private Placement Shares, the issuance of the Shares upon exercise of the
Additional Private Placement Shares and the fulfillment of, and compliance with,
the respective terms hereof and thereof by the Company, do not and will not as
of each Closing Date (a) conflict with or result in a breach of the terms,
conditions or provisions of, (b) constitute a default under, (c) result in the
creation of any lien, security interest, charge or encumbrance upon the
Company’s capital stock or assets under, (d) result in a violation of, or
(e) require any authorization, consent, approval, exemption, action, notice,
declaration or filing, in each case, by or to any court or administrative or
governmental body or agency pursuant to the certificate of incorporation or the
bylaws of the Company (in effect on the date hereof or as may be amended prior
to completion of the contemplated Public Offering), or any material law,
statute, rule or regulation to which the Company is subject, or any agreement,
order, judgment or decree to which the Company is subject, except for any
filings required after the date hereof under federal or state securities laws.

 

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof the Additional Private Placement Shares will be duly and
validly issued, fully paid and nonassessable. Upon issuance in accordance with,
and payment pursuant to, the terms hereof, each Purchaser will have good title
to the Additional Private Placement Shares, free and clear of all liens, claims
and encumbrances of any kind, other than (i) transfer restrictions hereunder and
under the other agreements contemplated hereby, (ii) transfer restrictions under
federal and state securities laws, and (iii) liens, claims or encumbrances
imposed due to the actions of either Purchaser.

 

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

 



2 

 

 

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Additional Private Placement Shares to the Purchaser, the Purchaser hereby,
severally and not jointly, represents and warrants to the Company (which
representations and warranties shall survive each Closing Date) that:

 

A. Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 

B. Authorization; No Breach.

 

(i) This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of each Closing Date conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject that would
materially impact its ability to perform its obligations hereunder.

 

C. Investment Representations.

 

(i) The Purchaser is acquiring the Additional Private Placement Shares
(collectively, the “Securities”), for the Purchaser’s own account, for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

 

(ii) The Purchaser is an “accredited investor” as such term is defined in
Rule 501(a)(3) of Regulation D of the Securities Act of 1933, as amended (the
“Securities Act”), and the Purchaser has not experienced a disqualifying event
as enumerated pursuant to Rule 506(d) of Regulation D under the Securities Act.

 

(iii) The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv) The Purchaser did not decide to enter into this Agreement as a result of
any general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act.

 

(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

 

(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii) The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless
(1) subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder. While the
Purchaser understands that Rule 144 under the Securities Act is not available
for the resale of securities initially issued by shell companies (other than
business combination related shell companies) or issuers that have been at any
time previously a shell company, the Purchaser understands that Rule 144
includes an exception to this prohibition if the following conditions are met:
(i) the issuer of the securities that was formerly a shell company has ceased to
be a shell company; (ii) the issuer of the securities is subject to the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”); (iii) the issuer of the securities has
filed all Exchange Act reports and material required to be filed, as applicable,
during the preceding 12 months (or such shorter period that the issuer was
required to file such reports and materials), other than Form 8-K reports; and
(iv) at least one year has elapsed from the time that the issuer filed current
Form 10 type information with the SEC reflecting its status as an entity that is
not a shell company.

 



 

 

 

(viii) The Purchaser has knowledge and experience in financial and business
matters, understands the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time. The Purchaser has
adequate means of providing for its current financial needs and contingencies
and will have no current or anticipated future needs for liquidity which would
be jeopardized by the investment in the Securities. The Purchaser can afford a
complete loss of its investment in the Securities.

 

Section 4. Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser to purchase and pay for the Additional Private Placement Shares are
subject to the fulfillment, on or before each Closing Date, of each of the
following conditions:

 

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Letter Agreement.

 

D. Letter Agreement and Registration Rights Agreement. The Company shall have
entered into the Letter Agreement and the Registration Rights Agreement, each on
terms satisfactory to the Purchaser.

 

E. Corporate Consents. The Company shall have obtained the consent of its Board
of Directors authorizing the execution, delivery and performance of this
Agreement and the Letter Agreement and the issuance and sale of the Additional
Private Placement Shares hereunder.

 

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before each Closing Date, of each of the following conditions:

 

A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

 



3 

 

 

C. Corporate Consents. The Company shall have obtained the consent of its Board
of Directors authorizing the execution, delivery and performance of this
Agreement and the Letter Agreement and the issuance and sale of the Additional
Private Placement Shares hereunder.

 

D. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Letter Agreement.

 

E. Letter Agreement. The Company shall have entered into the Letter Agreement on
terms satisfactory to the Company.

 

Section 6. Termination. This Agreement may be terminated at any time after
December 31, 2020 upon the election by either the Company or the Purchaser upon
written notice to the other party if the closing of the Public Offering does not
occur prior to such date.

 

Section 7. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive each Closing Date.

 

Section 8. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the registration statement on
Form S-1 the Company plans to file with the U.S. Securities and Exchange
Commission under the Securities Act.

 

Section 9. Miscellaneous.

 

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement without the prior written consent of the other party hereto,
other than assignments by the Purchaser to its affiliates (including, without
limitation, one or more of its members).

 

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.

 

F. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       THERAPEUTICS ACQUISITION CORP., a Delaware corporation        
By:  /s/ Matthew Hammond   Name: Matthew Hammond   Title: Chief Financial
Officer         PURCHASER:       THERAPEUTICS ACQUISITION HOLDINGS LLC, a
Delaware limited liability company         By:  /s/ Matthew Hammond   Name:
Matthew Hammond   Title: Manager

 

[Signature Page to Private Placement Class A Common Stock Purchase Agreement]



 

 

